Memorandum by the court.
Order, entered on June 2, 1960, dismissing petitioners-appellants ’ petition under article 78 of the Civil Practice Act to review the determination of respondent, dated January 29, 1960, declaring null and void its approval of the managerial contract dated August 20, 1957, disapproving it, and prohibiting and barring for life the petitioners from participation in professional boxing within the State of New York, modified, on the law and on the facts, and the petition granted .to the extent of deleting, from said determination the final decretal paragraph thereof on the ground that the petitioners were not licensees or applicants for a license or the renewal thereof at the time the respondent commission instituted this proceeding within the meaning of chapter 912 of the Laws of 1920, as amended (State Athletic Commission Law, §§ 16, 17), and, therefore, the sanctions provided are under the circumstances a nullity (Matter of D’Amato v. Krulewitch, 23 Misc 2d 473, 476), and, as so modified, affirmed, without costs.